ICJ_020_ElectriciteBeyrouth_FRA_LBN_1954-04-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA SOCIÉTÉ
« ÉLECTRICITÉ DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE DU 8 AVRIL 1954

1954

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER OF APRIL 8th, 1954
La présente ordonnance doit être citée comme suit :

« Affaire de la Société « Électricité de Beyrouth »,
Ordonnance du 8 avril 1954: C.I. J. Recueil 1954, D. 13.»

This Order should be cited as follows :

“Électricité de Beyrouth Company case,
Order of April 8th, 1954: I.C.J. Reports 1954, p. 13.”

 

N° de vente: 117
Sales number

 

 

 
13

COUR INTERNATIONALE DE JUSTICE

1954
Le 8 avril

Rôle général ANNÉE 1954

n° 20

8 avril 1954

AFFAIRE DE LA SOCIETE
« ELECTRICITE DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu les articles 37 et 38 du Règlement de la Cour ;

Vu Vordonnance rendue par la Cour le 20 octobre 1953 fixant
les délais pour le dépôt des pièces de la procédure écrite dans
l'affaire de la société « Électricité de Beyrouth »,

Considérant que par lettre du 29 mars 1954, enregistrée au
Greffe le 1 avril 1954, l’agent du Gouvernement du Liban a
demandé que l'expiration du délai fixé au 28 avril 1954 pour la
présentation du contre-mémoire du Gouvernement du Liban soit
prorogé de trois mois,

Considérant que l’agent du Gouvernement de la République
française à qui cette requête avait été communiquée a, par lettre
du 6 avril 1954, fait connaître qu'il n’avait pas d’objection à
cette demande ;

Fixe au 28 juillet 1954 l'expiration du délai pour le dépôt du
contre-mémoire du Gouvernement de la République libanaise ;

Réserve la suite de la procédure.
4
I4 (ÉLECTRICITÉ DE BEYROUTH» (ORDONN. DU 8 IV 54)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le huit avril mil neuf cént cinquante-
quatre, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République française et au Gouvernement
de la République libanaise.

Le Président,
(Signé) ARNOLD D. McNair.

Le Greffer,
(Signé) J. Lopez OLIVAX.
